Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 1 of 39




                          Exhibit 4




                                1
                                        Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 2 of 39



Speaker    Time                         Danish Transcription                  English Translation
Radio     0:00:00   Du lytter til P1.                                         You are listening to P1.
Channel
Intro
Jesper              Vi starter historien en mandag i efteråret 2006 i den     Our story starts one Monday in the autumn of 2006
Tynell              lange slanke kontorbygning, der huser det                 in the long, slender office building housing the then
                    daværende skattecenter Ballerup. Der er varme i           Ballerup Tax Centre. The air is balmy, even though it
                    luften selvom der står den 25. september i                is the 25th of September, and it is warm and
                    kalenderen, er det lunt og sommerligt udenfor.            summary outdoors.
Jesper    0:00:30   Termometeret viser 22 grader i skyggen. Ellers er det     The thermometer shows 22 degrees in the shade.
Tynell              egentlig en dag som så mange andre.                       Otherwise, this is actually a day like any other. The
                    Medarbejderne i Skats udbytteadministration sidder        dividend unit employees of Skat, the Danish
                    på kontorerne nede ad gangen og ekspederer,               Customs and Tax Administration, are sitting in their
                    udbetaler penge til folk i andre lande, der skriver ind   offices up and down the corridor, processing cases,
                    og fortæller, at de har aktier i danske virksomheder      paying money to people in other countries who
                    og skal have penge tilbage i skat. Men lige netop i       write in and say that they have shares in Danish
                    dag er der alligevel noget med de et af de mange          companies and want to receive a tax refund.
                    regneark og blanketter, de får ind,                       However, today in particular, there is something
                                                                              unusual about one of the many spreadsheets and
                                                                              forms they receive
Jesper    0:01:00   som springer medarbejderne i øjnene. Foran dem            that catches the attention of the employees. In
Tynell              lander et lille simpelt regneark med et meget stort       front of them lands a simple little spreadsheet with
                    tal forneden i bunden af højre kolonne.                   a very big figure down there at the bottom of the
                                                                              right-hand column.
Lisbeth             Der sker det, at der kommer et regneark ind. Der er       What happens is that a spreadsheet is received.
Rømer               så en række danske selskaber selvfølgelig, og så er       Then, there is a list of Danish companies, of course,
                    der et kæmpe beløb ud for TDC.                            and after that there is a huge number next to ‘TDC’.
Jesper              Det her e Lisbeth Rømer. Hun er jurist, og fra 2002       This is Lisbeth Rømer. She is a lawyer, and, from
Tynell              og frem, er hun leder af den lille afdeling ude i         2002 onwards, she was the manager of the little
                    Ballerup,                                                 department out there in Ballerup
Jesper    0:01:30   der tager sig af udbytteskat.                             that takes care of dividend tax.
Tynell


                                                                                    2
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 3 of 39



Speaker    Time                     Danish Transcription                      English Translation
Lisbeth             Det var Bankers Trust Opera Trading i Paris, som          It was Bankers Trust Opera Trading in Paris that was
Rømer               havde de her aktier i TDC.                                holding these shares in TDC.
Jesper              Det, hun fortæller om, er et lille regneark med en        This, she explains, was a little spreadsheet with a
Tynell              særligt iøjnefaldende anmodning om at udbetale            particularly striking request for a refund of dividend
                    refusion af udbytteskat, som hun og hendes kolleger       tax, which she and her colleagues received on that
                    modtager netop i dag. En anmodning om at overføre         particular day. A request for 574 million kroner to
                    574 millioner kroner fra den danske statskasse til et     be paid by the Danish Treasury to a little French
                    lille fransk selskab i Paris.                             company in Paris.
Jesper    0:02:00   Men Lisbeth Rømer stor nu med et problem. Skal            However, Lisbeth Rømer was now faced with a
Tynell              hun udbetale pengene eller ej? I dag er det over en       problem. Should she pay the money or not? Today,
                    halv milliard kroner, men har det lille franske selskab   the figure is over half a billion kroner, but does the
                    overhovedet ret til de mange penge?                       little French company even have a right to that
                                                                              huge sum of money?
Lisbeth             Problemet er, hvis man skriver, at man ejer en            The problem arises if someone writes that they own
Rømer               portion aktier i et børsnoteret selskab. Hvis man         a block of shares in a listed company. If a person
                    skriver, man har skriver, man har mere, end hvad der      writes that they have more than they do,
                    er sandt,
Jesper    0:02:30   så har vi jo ikke nogen mulighed for at vide det, og så   we obviously have no way of knowing whether that
Tynell              er det jo simpelthen at snyde.                            is correct, so that is outright fraud.
Jesper              Danmarkshistoriens     formodentligt    største           This is probably the biggest fraud case in the history
Tynell              svindelsvag. Sagen om milliardsvindel med                 of Denmark—the case concerning the fraudulent
                    udbytteskat ifølge myndighederne for over 12,7            reclaiming of dividend tax, which the authorities say
                    milliarder kroner…                                        runs to more than 12.7 billion kroner, …
Male1               12,7 milliarder kroner i udbytteskat.                     12.7 billion kroner in dividend tax.
Jesper              …bliver lige nu undersøgt ad Danmarkshistoriens           … is now being investigated by the most expensive
Tynell              dyreste undersøgelseskommission.                          investigative commission in Denmark’s history.
Male2     0:03:00   308 millioner kroner. Ja, der er prisen for den dyreste   308 million kroner. Yes, that is the cost of the most
                    danske kommissionsundersøgelse nogensinde.                expensive Danish investigative commission ever.




                                                                                    3
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 4 of 39



Speaker    Time                     Danish Transcription                       English Translation
Jesper              Men kommissionen er kun blevet bedt om at se på            However, the commission has only been asked to
Tynell              de sidste år op til udbytteskandalen bliver offentligt     examine the few years preceding the dividend
                    kendt. Den er ikke blevet pålagt at se på tiden før år     scandal becoming public knowledge. It was not
                    2010.     Under      sine     afhøringer    fokuserer      asked to review the period before 2010. During its
                    kommissionen således mest af alt på tiden fra 2010         hearings, the commission has thus been focusing
                    og frem, og på de senere år, hvor man har set de 12,7      most of all on the period from 2010 onwards, and
                    milliarder forsvinde fra statskassen.                      on the more recent years, in which 12.7 billion were
                                                                               seen to vanish from the Treasury’s coffers.
Jesper    0:03:30   Men måske er det ikke kun her, man skal finde              However, this might not be the only period where
Tynell              forklaringen på, hvorfor ingen forhindrede den             an explanation can be found for why no one
                    svindel, der angiveligt har kostet den danske              prevented the fraud, which has apparently cost the
                    befolkning milliarder af skattekroner. Måske findes        Danish population billions of tax kroner. Maybe a
                    en væsentlig del af forklaringen i årene før. Jeg har      major part of the explanation is to be found in the
                    haft adgang til hundredvis af interne dokumenter,          preceding years. I have had access to hundreds of
                    der viser, at medarbejdere i Skat, næsten ti år inden      internal documents showing that employees of
                    sagen kommer offentligt frem,                              Skat, almost ten years before the case became
                                                                               public,
Jesper    0:04:00   gør tydeligt opmærksom på, at de mener, at mange           noted emphatically that they believed that a large
Tynell              af de penge, de sidder og refunderer, bliver udbetalt      quantity of the money they were sitting there,
                    på et falskt grundlag, advarer om, at de som ansatte       refunding, was being paid out on a fraudulent basis
                    i Skat, ikke har mulighed for at føre kontrol, og derfor   and warned that they, as employees at Skat, had no
                    stort set udbetaler penge i blinde. Advarer Skats          way of performing checks, and so were largely
                    direktører og advarer embedsmænd, som han her              paying out money blindly. They warned Skat’s
                    helt oppe i Skatteministeriets departement.                directors, and they warned senior officials at the
                                                                               Ministry of Taxation’s Ministerial Office.
Male3               Jeg har hørt Lisbeth Rømer advare omkring, at hvis         I have heard Lisbeth Rømer warning those around
                    der ikke bliver gjort noget ved det,                       her that, if nothing were done about this,
Male3     0:04:30   så ville det ende med massivt skattesnyd på det            massive tax fraud would ultimately be committed in
                    område. En kæmpe skandale, ikke? Hun havde                 this area. That would be a huge scandal, wouldn’t
                    allerede gjort opmærksom på det tidligere, ikke?           it? She had already drawn attention to this before,
                                                                               hadn’t she?



                                                                                     4
                                      Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 5 of 39



Speaker     Time                     Danish Transcription                      English Translation
Jesper               De mange papirer, jeg fra forskelligt hold har haft       The many papers I have had access to from various
Tynell               adgang til, viser også, at medarbejdere i Skat ikke       teams show also that employees at Skat not only
                     bare deltaljeret beskriver huller i systemet, som nu      described in a detailed way the loopholes in the
                     mange år senere er kommet offentligt frem.                system that have now become public knowledge,
                     Medarbejderne skriver allerede i midten af nullerne       many years later. Back in the middle of the
                     et næste 30 sider langt katalog                           noughties, the employees wrote a catalogue,
                                                                               running to almost 30 pages,
Jesper     0:05:00   med forslag til, hvordan de mener, at hullerne i          setting out proposals for how they believed that the
Tynell               systemet kan lukkes, et for et. Løsningsforslag, som      loopholes in the system could be closed, one by
                     en af direktørerne i Skat her fortæller, at de har        one. Proposed solutions that one of the directors of
                     sendt afsted med retning endnu højere oppe i              Skat here says that they sent further up the system.
                     systemet.
Tax                  Vi sætter løsningsmodeller op, og der giver så, kan       We devise solution models, and this generates a
Director             man sige, at katalog, som giver politikerne mulighed      catalogue, so to speak, which provides the
                     for at sige, hvor foretager vi afvejningerne.             politicians with the ability to say where we are
                                                                               supposed to make the trade-offs.
Jesper     0:05:30   De her to embedsmænd                                      These two officials
Tynell
Jesper               har ikke tidligere stået offentligt frem med deres        have not previously come forward with their
Tynell               oplysninger om sagen, og der er heller ikke blevet        information about the case, and they were also not
                     bedt om at vidne for undersøgelseskommissionen            asked to provide testimony to the investigative
                     om skat. En kommission, der ikke er blevet pålagt at      commission on tax. A commission that was not
                     undersøge, hvad der er for bagvedliggende                 ordered to investigate what underlying interests
                     interesser og hensyn, der spænder ben for de              and considerations blocked the efforts of
                     medarbejdere, der op gennem nullerne forsøger at          employees who, through the noughties, were trying
                     få lov til at de mange huller i kontrollen med refusion   to get permission to close the many loopholes in
                     af udbytteskat.                                           the system for checking refunds of dividend tax.
Male4                Jeg tror ikke, der kommer noget ud af det, hvis jeg       I do not believe that anything will come out of this,
                     skal være helt ærlig.                                     if I am going to be brutally honest.




                                                                                     5
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 6 of 39



Speaker    Time                     Danish Transcription                       English Translation
Jesper    0:06:00   Men de interesser og hensyn kan de mange interne           However, the many internal documents, public
Tynell              dokumenter, offentlige lovforslag, rapporter og            draft acts, reports, and officials I have had access
                    embedsmændene, jeg har haft adgang til, til                to, by contrast, could put us on the trail of those
                    gengæld sætte os på sporet af.                             interests and considerations.
Male5               Hvor jeg så stod på en lidt hård linje i forhold til den   Where I then took a somewhat hard line in relation
                    daværende regerings politik og i den forstand var jeg      to the then government policy, and in that sense, I
                    sådan set med til at, men der er ikke det, der afslog,     was to some extent part of … but that was not what
                    at der skete (reelle ændringer) for at undgå, at           blocked real changes from taking place, to avoid the
                    (erhvervsstødet) i bankerne blev påført flere              commercial support departments in the banks
                    administrative byrder.                                     being encumbered with more administrative
                                                                               burdens.
Lisbeth   0:06:30   Bankerne har hele vejen ikke haft lyst til det. De har     The whole way along, the banks did not want this.
Rømer               hele tiden været imod at spænde ben.                       The whole time they were against it and threw a
                                                                               spanner in the works.
Jesper              Jeg har brugt måneder på at systematisere det store        I have spent months systematising the large body of
Tynell              materiale. E-mail for e-mail, notat for notat, møde        materials. Email by email, memorandum by
                    for møde, advarsel for advarsel. Alt sammen for at         memorandum, meeting by meeting, warning by
                    finde ud af, hvorfor hullerne i systemet ikke blev         warning. All to find out why the loopholes in the
                    lukket og fortsat ikke har udsigt til helt at blive det.   system were not closed and still have no prospect
                                                                               of being entirely closed.
Male6     0:07:00   At det er den rette, der kan få udbetalt det danske        Checking that it is the right person getting the
                    udbytteskat. Den brik mangler stadigvæk.                   Danish dividend tax refunded—that element is still
                                                                               missing.
Jesper              Og når alle de oplysninger, jeg har haft adgang til, er    And when all of the information I have had access
Tynell              vendt, tegner der sig et noget andet billede end det,      to is assembled, a somewhat different picture
                    Kommissionen kan få frem, hvis de fokuserer på de          emerges than what the commission might produce
                    sidste år op til udbytteskandalen bliver offentligt        if it focuses on the last few years before the
                    kendt.                                                     dividend scandal became public knowledge.
Lisbeth             Der er ingen, der lige arbejdede omkring de her ting,      There is no one whose work directly touched upon
Rømer               der ikke var vidende om,                                   this situation who did not know



                                                                                     6
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 7 of 39



Speaker    Time                     Danish Transcription                        English Translation
Lisbeth   0:07:30   at man udbetalte i blinde.                                  that payments were being made blindly.
Rømer
Jesper              Det her er de hemmelige aktionærer, en                      This is ‘The Secret Shareholders’, an investigation of
Tynell              undersøgelses af, hvorfor huller, der har ført til          why loopholes that resulted in dividend tax fraud
                    milliardsvindel med udbytteskat ikke blev lukket, når       running into the billions not being closed when the
                    man har kendt til hullerne i årevis. Jeg hedder Jesper      loopholes were known about for years. My name is
                    Tynell,                                                     Jesper Tynell.
Jesper    0:08:00   Velkommen til første afsnit: Mange refusioner virker        Welcome to the first part: ‘Many refunds seem
Tynell              falske. Da det simple regneark med krav om at               fraudulent’. When the simple spreadsheet
                    udbetale over en halv milliard kroner til et lille fransk   demanding payment of over half a billion kroner to
                    selskab i Paris lander hos Lisbeth Rømer i                  a little French company in Paris was received by
                    sensommeren 2006, næsten                ti år         før   Lisbeth Rømer in the late summer of 2006, almost
                    udbytteskandalen kommer offentligt frem, er det             ten years before the dividend scandal hit the
                    ikke bare det stor beløb, der får hende til at spærre       headlines, it was not just the large amount that
                    øjnene op.                                                  caused her to raise her eyebrows.
Jesper    0:08:30   Det, der er påfaldende for Lisbeth Rømer og hendes          What struck Lisbeth Rømer and her colleagues was
Tynell              kolleger, er, at selskabet skulle eje så mange danske       that the company apparently owned such a large
                    aktier, som det indirekte fremgår af det lille simple       number of Danish shares, as indirectly suggested by
                    regneark, de får ind. Et regneark, som jeg kan se, har      the simple little spreadsheet they received. A
                    en hel række danske aktieposter, men hvor særligt           spreadsheet which I can see has a whole list of
                    en post stikker ud. Nemlig posten med de aktier, som        Danish shares, but with one item standing out in
                    selskabet oplyser, det har i televirksomheden TDC.          particular. Namely the item concerning the shares
                    Det franske selskab fortæller,                              the company says it holds in the
                                                                                telecommunications firm TDC. The French company
                                                                                said
Jesper    0:09:00   at det har så mange aktier i TDC, at de alene for disse     that it owned so many shares in TDC that it was
Tynell              aktier kræver over fire millioner kroner udbetalt i         demanding a dividend tax refund from the Danish
                    refusion af udbytteskat fra den danske stat.                state of over four million kroner for these shares
                                                                                alone.




                                                                                      7
                                      Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 8 of 39



Speaker    Time                      Danish Transcription                         English Translation
Lisbeth             Vi regnede på, ud fra det beløb, de gerne ville have,         We calculated that, based on the amount they
Rømer               at det var som om de ejede næsten 50 procent af alle          wanted to have refunded, they must have owned
                    fri aktier i TDC, hvilket var rimelig meget.                  almost 50 per cent of all tradeable shares in TDC,
                                                                                  which was a pretty sizeable number.
Jesper              Når jeg tjekker efter i papirerne, kan jeg se, ar             When I do a little checking in the paperwork, I can
Tynell              Lisbeth Rømer faktisk ligefrem regner ud,                     see that Lisbeth Rømer actually calculates
Jesper    0:09:30   at beløbet svarer til, at det lille franske selskab i Paris   that the amount corresponds to the little French
Tynell              skulle eje over 50 procent af de frie TDC-aktier. Ikke        company in Paris apparently owning over 50 per
                    over 50 procent af alle TDC-aktier. For en stor               cent of the tradeable shares in TDC. Not over 50 per
                    kapitalfond og et pensionsselskab lægger beslag på            cent of all TDC shares. This is because a large equity
                    over 90 procent af TDC’s aktier, men altså over 50            fund and a pension company account for more than
                    procent af resten af alle de frie TDC-aktier, der findes      90% of TDC’s shares. So, we’re talking about more
                    på hele kloden. Det noterer hun ned,                          than 50 per cent of the rest of TDC’s tradeable
                                                                                  shares globally. She notes this down,
Jesper    0:10:00   efter hun og hendes kolleger to dage senere kan jeg           after she and her colleagues, I can see, two days
Tynell              se, har været inde og slå op i Skats systemer, slå op         later have gone in and performed searches in Skat’s
                    for at se, hvor meget TDC overhovedet har betalt i            systems to see how much TDC has even paid in
                    aktieudbytte og i skat. Og derefter holde det op i            dividends and in tax. And then they compare this to
                    mod, hvor mange TDC-aktier, de lille franske selskab          how many TDC shares the little French company is
                    kræver tilbagebetalt skat for. På sit tastatur skriver        demanding a tax refund for. On her keyboard,
                    Lisbeth Rømer:                                                Lisbeth Rømer writes:
Lisbeth             ”Dette er mere en 50 procent at samtlige aktier med           “This is more than 50% of all shares with normal
Rømer               normal udbytteskat.”                                          dividend tax”.
Jesper              Og sætter fem udråbstegn bagefter.                            And follows this with five exclamation marks.
Tynell




                                                                                        8
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 9 of 39



Speaker    Time                     Danish Transcription                      English Translation
Jesper    0:10:30   Men det, der særligt får hendes alarmklokker til at       However, what particularly causes her alarm bells
Tynell              ringe, er, at så mange aktier skulle høre hjemme i lige   to ring is that so many shares should be owned in
                    præcis Frankrig. For netop Frankrig har, som et af de     France, of all places. Because France is one of the
                    eneste lande i verden, på det tidspunkt en helt særlig    few countries in the world that, at that time, had a
                    aftale med Danmark. En aftale, der går ud på, at          particular agreement in place with Denmark. An
                    selvom man ejer aktier i, skal man slet ikke betale       agreement under which, if you own shares in
                    dansk skat, hvis man bor og er skattepligtig til          Danish companies, you do not have to pay any
                    Frankrig.                                                 Danish tax at all if you live and are liable for tax in
                                                                              France.
Jesper    0:11:00   I teorien skal man i stedet betale skat af indtægten      In theory, a person ought to be paying tax on their
Tynell              der. Mens aktieejere i andre lande derimod skal           income there. Meanwhile, the shareholders in
                    betale en del skat i Danmark af deres danske aktier,      other countries, by contrast, would have to pay
                                                                              some tax on Denmark on their Danish shares.
Lisbeth             Normalen er, at Danmark kan beholde 15 procent            Normally, Denmark may retain 15 per cent of the
Rømer               af det udbytte, der er indeholdt.                         dividends, which is withheld.
Jesper              Ja, så slipper aktieejere i lige netop Frankrig med at    Yes, so shareholders in France in particular get
Tynell              betale nul procent. Intet. Derfor kan de få det fulde     away with paying zero per cent. Zilch. That way,
                    beløb refunderet, det vil sige, alle de penge, der        they can get the full amount refunded, in other
                    allerede er betalt i udbytteskat i Danmark,               words, all of the money that they have already paid
                                                                              in dividend tax in Denmark.
Jesper    0:11:30   hvis de skriver til Lisbeth Rømer og hendes kolleger      All they have to do is write to Lisbeth Rømer and
Tynell              og beder om det. Så hvis det er sandt, hvad der står      her colleagues and ask for it. So, if it is true what is
                    i det lille regneark, der er kommet ind ad døren hos      set out in the little spreadsheet received by Skat in
                    Skat i Ballerup, skal Lisbeth Rømer som                   Ballerup, Lisbeth Rømer, in principle, has to pay
                    udgangspunkt betale over en halv milliard kroner til      more than half a billion kroner to the little French
                    det lille franske selskab i Paris, som selskabet          company in Paris, as the company is demanding. In
                    kræver. Altså, hvis det er sandt. Hvis selskabet          other words, if what they are saying is true. If the
                    virkelig ejer over halvdelen af de frie TDC-aktier, der   company actually does own over half of the
                    findes i hele verden.                                     tradeable TDC shares in existence globally.
Jesper    0:12:00   Men det tvivler Lisbeth Rømer og hendes kolleger          But this is what Lisbeth Rømer and her colleagues
Tynell              på.                                                       have their doubts about.


                                                                                    9
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 10 of 39



Speaker    Time                     Danish Transcription                       English Translation
Lisbeth             Vi syntes, at det lød så mærkeligt, at de ejede så         We thought that it seemed particularly strange that
Rømer               mange aktier, og de alle sammen tilfældigvis lå i          they would own so many shares and that they all
                    Paris, hvor: Nul skat, fuld refusion. Det var ikke godt.   happened to be sitting there in Paris: zero tax; full
                                                                               refund. That was not a good thing.
Jesper              Problemet er, at ingen i Skar aner, om det er rigtigt,     The problem is that no one at Skat has any idea
Tynell              når det lille franske selskab siger, at der ejer så        whether it is true when the little French company
                    mange danske aktier.                                       says that it owns that many Danish shares.
Jesper    0:12:30   Lad mig lige forklare hvorfor, sagen er den, at når et     Let me just explain why it is the case that, when a
Tynell              dansk selskab udlodder aktieudbytte til sine               Danish company distributes dividends to its
                    aktionærer, så bliver pengene udbetalt til dem, der        shareholders, the money is paid to everyone in the
                    rundt omkring i verden ejer aktier i det pågældende        world who owns shares in the company in question.
                    selskab. Inden da er der blevet fratrukket dansk           Before that, Danish dividend tax is deducted, which
                    udbytteskat, som bliver indbetalt til statskassen.         is paid to the Treasury. However, the tax authorities
                    Men skattemyndighederne får ikke samtidigt at              do not always learn at the same time who the tax
                    viden, hvem der er indbetalt skat for.                     has been paid for. The tax authorities simply
                    Skattemyndighederne får blot indbetalt                     receive a payment
Jesper    0:13:00   de samlede beløb, som selskabets aktionærer                of the aggregate amount that the company’s
Tynell              tilsammen har fået fratrukket i skat. Skar får altså       shareholders jointly have had deducted in tax. Skat
                    ikke oplyst navnene på alle dem, der tjener penge på       is not therefore told the names of everyone who
                    de enkelte aktier og skal betale skat heraf. Lisbeth       earns money on the individual shares and has to
                    Rømer og hendes kolleger i Skat kender derfor ikke         pay tax on them. Lisbeth Rømer and her colleagues
                    nødvendigvis den enkelte aktionærs navn. Så selvom         at Skat therefore do not necessarily know the
                    TDC i Danmark nogle måneder tidligere har udbetalt         individual shareholder’s name. So, even if TDC in
                    aktieudbytte                                               Denmark, several months previously, has paid
                                                                               dividends
Jesper    0:13:30   og overført penge til aktionærer rundt omkring i           and transferred money to shareholders round the
Tynell              verden, og selvom der i den forbindelse først er           world, and even, if in that connection, 28 per cent
                    blevet fratrukket 28 procent i udbytteskat, som            in dividend tax had first been deducted, which the
                    skattevæsnet i Danmark har fået ind, så aner Lisbeth       tax authorities in Denmark have received, Lisbeth
                    Rømer og hendes kolleger i Skat stadig ikke, hvem          Rømer and her colleagues at Skat still don’t know
                    det er, der er indbetalt skat for. Skat ved simpelthen     who the tax has been paid for. Skat simply does not
                    ikke, hvem de udenlandske aktionærer er.                   know who the foreign shareholders are.


                                                                                    10
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 11 of 39



Speaker    Time                     Danish Transcription                        English Translation
Lisbeth             Fordi det ikke fremgår nogen steder i de systemer, vi       This is because it does not say anywhere in the
Rømer               har, hvem de udenlandske aktionærer er.                     systems we have who the foreign shareholders are.
Jesper    0:14:00   Så når det franske selskab kommer og beder om at            So, when the French company comes and asks to
Tynell              få en halv milliard kroner tilbage i skat, så har Lisbeth   receive half a billion kroner back in tax, Lisbeth
                    Rømer og hendes kolleger ingen muligheder for at            Rømer and her colleagues have no way of looking
                    slå og se, om selskabet overhovedet har fået trukket        up and finding out whether the company even had
                    den skat, det påstår, og som det nu vil have                the tax deducted as it claims, which it now wants to
                    refunderet.                                                 have refunded.
Lisbeth             Vi har ikke en mulighed for at tjekke og kontrollere        We have no way of checking, verifying, and even
Rømer               og vide overhovedet, fordi der er ingen oplysninger         knowing, because there is no information about
                    om det.                                                     that.
Jesper    0:14:30   Vi kan ikke gå hen og se, om det har sin rigtighed. Det     We cannot go and see whether it is true. The
Tynell              står ingen steder.                                          information is not available anywhere.
Jesper              Og de regneark, blanketter og bilag, de får ind med         And the spreadsheets, forms, and annexes they
Tynell              anmodningerne, giver dem heller ikke tilstrækkelig          receive together with the requests also do not
                    dokumentation for, at det vitterligt er de egentlige        provide them with sufficient documentation
                    aktieejere, der kræver de mange penge op af                 demonstrating that they really are the genuine
                    statskassen. Det gælder, uanset hvor grundigt               shareholders asking for all that money back from
                    Lisbeth Rømer og hendes kolleger gennemgår de               the Treasury. This is the case regardless of how
                    bilag, de får ind, og uanset hvor meget de holder øje       thoroughly Lisbeth Rømer and her colleagues
                    med, om papirerne nu formelt set nu er udfyldt              review the annexes they receive and regardless of
                    korrekt, forklar hun.                                       how much they keep an eye on whether the
                                                                                paperwork, from a formal point of view, has been
                                                                                filled out correctly, she explains.
Lisbeth   0:15:00   Det vil sige, når sådan en person eller et selskab          This means that when a person or a company like
Rømer               søgte refusion, havde vi ingen mulighed for at vide         that would request a refund, we had no way of
                    overhovedet om, det var rigtigt.                            knowing at all whether the information was correct.




                                                                                     11
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 12 of 39



Speaker    Time                     Danish Transcription                      English Translation
Jesper              Så når Lisbeth Rømer og hendes kolleger i hverdagen       So, when Lisbeth Rømer and her colleagues sit
Tynell              sidder og udbetaler den ene million efter den anden       there on a daily basis and pay out million after
                    i refusion, håber de derfor mest af alt bare på, hvad     million in refunds, they are therefore proceeding
                    dem, der beder om at få de mange penge udbetalt,          largely on the basis of what those who are asking
                    selv siger.                                               for large sums of money to be paid out are
                                                                              themselves saying.
Jesper    0:15:30   Håber, at dem, der skriver ind til Lisbeth Rømer og       They are trusting that those who are writing in to
Tynell              hendes kolleger, vitterligt ejer så mange danske          Lisbeth Rømer and her colleagues actually own as
                    aktier, som de påstår, og det hele ikke er ren og skær    many Danish shares as they claim and that the
                    svindel, når de udbetaler pengene til dem, forklarer      whole thing is not an out-and-out scam, when they
                    hun.                                                      are paying out the money to them, she explains.
Lisbeth             Når vi ikke kender dem, må vi jo bare stole på, at det,   When we do not know them, we obviously just
Rømer               de beder os om, er rigtigt.                               have to rely on what they are asking us for being
                                                                              correct.
Jesper              Det problem, har Lisbeth Rømer allerede gjort sine        Lisbeth Rømer had already been alerting her
Tynell              overordnede opmærksom på                                  superiors to this problem
Jesper    0:16:00   igennem flere år den dag det lille regneark med det       for several years by the day on which the little
Tynell              iøjnefaldende krav, om at udbetale over en halv           spreadsheet with the striking demand for payment
                    milliard kroner, dumper ind ad døren til hende og         of more than half a billion kroner comes through
                    hendes kolleger ude i Ballerup. Det er derfor, de er      her and her colleagues’ letterbox out there in
                    på fornavn med hende helt oppe på direktørniveau          Ballerup. That is why they are on first-name terms
                    inde i Skats Hovedcenter på Østerbro i København          with her all the way up at director level at Skat’s
                    og snart også bliver det helt inde i nærheden af          Head Office in Østerbro, Copenhagen, and all the
                    ministeren i skatteministeriets departement tæt på        way through to the Tax Ministry’s Ministerial Office,
                    Christiansborg. Men hendes notater og opråb har           close to Christiansborg Palace. But her memoranda
                    ikke rigtig hjulpet.                                      and calls did not do any real good.




                                                                                   12
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 13 of 39



Speaker    Time                     Danish Transcription                       English Translation
Jesper    0:16:30   Hun og hendes kolleger kan fortsat ikke se, om det         She and her colleagues still cannot see whether the
Tynell              er rigtigt eller forkert, når de sidder og udbetaler de    information is right or wrong when they are sitting
                    mange penge, de gør. Så da Lisbeth Rømer i                 there and paying out the large sums of money they
                    slutningen af september 2006 modtager                      remit. So, when Lisbeth Rømer, at the end of
                    anmodningen om at udbetale over en halv million            September 2006, received a request to pay out
                    danske kroner til det lille franske selskab, sætter hun    more than half a billion Danish kroner to the little
                    sig derfor endnu engang til tasterne og skriver endnu      French company, she sat down at the keyboard
                    et notat. Et notat hun stiler til alle direktørerne i      once again and wrote yet another memorandum. A
                    Skat.                                                      memorandum that she addressed to all of the
                                                                               directors of Skat.
Lisbeth             ”Skattecenter Ballerup,                                    “Ballerup Tax Centre
Rømer
          0:17:00   29. september 2006.”                                       29 September 2006”
Jesper              Et notat, hvori hun forklarer, at et selskab i Paris vil   A memorandum in which she stated that a
Tynell              have over en halv milliard kroner refunderet.              company in Paris wanted to receive a refund of
                    Udbytteskat i Ballerup har modtaget en anmodning           more than half a billion kroner. “The Dividend Tax
                    om tilbagebetaling af 574 millioner kroner til             Unit in Ballerup has received a request for
                    Bankers Trust Opera Trading SA i Paris.”                   repayment of 574 million kroner to Bankers Trust
                                                                               Opera Trading SA in Paris.”
Jesper              Penge, som hun ikke aner, om det franske selskab           She has no idea whether the French company had
Tynell              overhovedet har fået fratrukket i skat. Hun lader          even had this money deducted as tax in the first
                    forstå, at det er et generelt problem,                     place. She makes clear that this is a generalised
                                                                               problem
Jesper    0:17:30   og skriver, at hun og hendes kolleger sidder og            and writes that she and her colleagues are sitting
Tynell              udbetaler flere og flere penge på den måde.                there, paying out more and more money in this
                                                                               way.
Lisbeth             ”I 2005 blev der i alt refunderet cirka 1,2 milliarder     “In 2005, approximately 1.2 billion kroner was
Rømer               kroner til udlandet. For 2006 bliver det mere end 2        refunded abroad in total. For 2006, this will be
                    milliarder.”                                               more than 2 billion.”




                                                                                    13
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 14 of 39



Speaker     Time                     Danish Transcription                      English Translation
Jesper               Hun påpeger, at de stigende refusioner særligt sker       She points out that the rising value of refunds is
Tynell               til to lande, hvor man undtagelsesvist slet ikke skal     taking place in particular to two countries, where,
                     betale skat i Danmark af danske aktier, og derfor kan     exceptionally, shareholders do not need to pay any
                     få alle de penge refunderet, man fortæller, man har       tax at all in Denmark on Danish shares and so can
                     betalt i skat.                                            have all of the money refunded they say they have
                                                                               paid in tax.
Lisbeth    0:18:00   ”Der har været en markant stigning i refusionerne til     “There has been a sharp rise in refunds to France
Rømer                Frankrig og Schweiz.                                      and Switzerland.”
Jesper               I notatet påpeger hun ikke bare et, men opregner          In the memorandum, she points out not one but a
Tynell               en række huller i systemet, der hver især gør, at         whole number of loopholes in the system, which
                     hun og hendes kolleger ikke ved, hvem de reelle           each individually mean that she and her colleagues
                     aktionærer er, og derfor ikke kan kontrollere, om         do not know who the real shareholders are and
                     de milliarder, de sidder og udbetaler i                   therefore cannot check whether the billions they
                     virkeligheden, havner i lommen på svindlere.              are sitting there and paying out in reality are ending
                     Næsten ti år før udbytteskandalen                         up in the pockets of scammers. Almost ten years
                                                                               before the dividend scandal
Jesper     0:18:30   bliver offentligt kendt, og det kommer frem, at           broke and it emerged that someone had actually
Tynell               nogen rent faktisk trukket millareder af kroner op af     extracted billions in kroner from the Treasury which
                     statskassen, som de aldrig har indbetalt i skat, sætter   they had never paid in tax, Lisbeth Rømer sat down
                     Lisbeth Rømer sig til computeren og sætter fingeren       at her computer and named the elephant in the
                     på det ømme punkt: De hemmelige aktionærer.               corner: the secret shareholders.
Jesper     0:19:00   Med det her notat til Skats direktører sender Lisbeth     With this memorandum to the directors of Skat,
Tynell               Rømer sagen højere op i systemet, og her lander den       Lisbeth Rømer sends the case higher up the system,
                     hos Leif Norman Jeppesen:                                 where it lands with Leif Norman Jeppesen:
Leif                 Altså TDC-sagen havner på mit bord.                       So, the TDC case ends up on my desk.
Norman
Jeppesen
Jesper               Den nytiltrådte juridiske direktør i Skat.                The incoming legal director of Skat.
Tynell




                                                                                    14
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 15 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                       English Translation
Leif                 Jeg var jo blevet direktør for juridisk afdeling i Skat,   After all, I had become the head of the legal
Norman               og så er det jo en naturlig placering, som jeg tog på      department at Skat, so it was a natural duty for me
Jeppesen             mig,                                                       to undertake,
Leif       0:19:30   og blev overrasket over sagens kompleksitet.               and I was surprised by the complexity of the case.
Norman
Jeppesen
Jesper               Noget af det, der gør det hele komplekst, er, at der       One aspect of what makes this whole thing complex
Tynell               er ikke bare et hul, men en række kontrolmæssige           is that there is not just one loophole but a number
                     huller i systemet, der hver især gør, at                   of control loopholes in the system, each of which
                     skattemyndighederne ikke ved, hvem de virkelige            individually mean that the tax authorities do not
                     aktionærer er. Det første problem eller hul, som           know who the actual shareholders are. The first
                     Lisbeth Rømer gør opmærksom på i notat, er, at de          problem or loophole that Lisbeth Rømer highlights
                     oplysninger, hun og hendes kolleger rent faktisk får,      in her memorandum is the fact that the information
                     først lander hos dem                                       she and her colleagues actually receive is not
                                                                                received by them
Jesper     0:20:00   lang tid efter, de har brug for dem. Det vil sige, når     until long after they need it. In other words when
Tynell               de allerede har udbetalt de mange penge i refusion         they have already paid out the large sums of money
                     af udbytteskat. Danske virksomheder og banker på           by way of dividend tax refund. After all, Danish
                     deres vegne skal nemlig først fortælle Skat, hvem de       firms and banks, on their behalf, do not have to tell
                     har udbetalt aktieudbytte til, året efter pengene er       Skat who they have paid dividend tax to until the
                     sendt afsted.                                              year after the money has been remitted.
Lisbeth              Det er jo umuligt at vide noget om, hvem der er            It is obviously impossible to know anything about
Rømer                aktionær før januar efter udlodningen,                     who the shareholder is before the January after the
                                                                                distribution,
Lisbeth    0:20:30   og har vi med udlændinge at gøre, så har de jo søgt        and we are dealing with foreigners, so they
Rømer                deres refusion i Danmark længe inden januar,               obviously apply for their refund in Denmark a long
                                                                                time before January,
                     fordi de har normalt fået deres udbytte i foråret.         as they normally receive their dividend in spring.




                                                                                     15
                                   Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 16 of 39
                                                                1-6


Speaker    Time                    Danish Transcription                    English Translation
Jesper              Allerede af dem grund har Lisbeth Rømer og hendes      For this reason alone, Lisbeth Rømer and her
Tynell              kolleger ingen muligheder for at slå op og             colleagues have no way of looking up and checking
                    kontrollere, om dem, de udbetaler penge til,           whether the people they are paying the money to
                    overhovedet har ret til at få dem, skriver hun i       are even entitled to receive it, she writes in the
                    notatet til Skats direktion.                           memorandum to the Executive Board of Skat.
Female1             ”Efter de danske regler skal det udloddende selskab    “Under the Danish rules, the distributing company
Female1   0:21:00   først indberette dette 20. januar året efter           does not need to report this until 20 January of the
                    udlodningen, hvilket medfører at refusioner ikke kan   year after the distribution, which means that it
                    sikres at ske til udbyttemodtager.”                    cannot be ensured that refunds are made to the
                                                                           recipients of the dividends.”
Lisbeth             Så vil de allerfleste udlændinge have søgt refusion    Therefore, most foreigners will have applied for a
Rømer               inden, og så kender vi dem jo ikke på det tidspunkt.   refund before that time, and so we obviously do
                                                                           not know who they are at that point.
Jesper              Lisbeth Rømer og hendes kolleger kan nemlig ikke       After all, Lisbeth Rømer and her colleagues cannot
Tynell              bare lige lade anmodningerne ligge og vente med at     simply leave the requests sitting there, waiting until
                    udbetale pengene til året efter. De skal som           the year afterwards to repay the money. In
                    udgangspunkt sende pengene afsted, inden der er        principle, they have to remit the money within 30
                    gået 30 dage,                                          days.
Jesper    0:21:30   hvis ikke de gør det, løber der renter på, pointerer   If they do not do that, interest accrues on the
Tynell              hun, og det er det andet problem, hun påpeger i        balance, she points out, and that is the other
                    notatet.                                               problem she highlights in the memorandum.
Lisbeth             Netop den tidsmæssige ting.                            Specifically, the time factor.
Rømer
Jesper              At pengene skal udbetales så hurtigt, inden Skat       The fact that the money has to be paid out so
Tynell              overhovedet når at få oplysninger ind om bare nogle    rapidly, before Skat even manages to receive
                    af aktionærerne.                                       information about just a few of the shareholders.
Lisbeth             Man skal betale renter efter 30 dage. Det er meget     Interest has to be paid after 30 days. That’s a very
Rømer               kort tid.                                              short time.




                                                                                16
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 17 of 39
                                                                  1-6


Speaker    Time                     Danish Transcription                        English Translation
Jesper              Ellers koster det kassen hver eneste dag uret tikker        Otherwise, the Treasury has to foot the bill for
Tynell              og tiden går, og så bliver det bare endnu dyrere,           every day the clock is ticking and time is passing,
                                                                                and then the whole thing becomes even more
                                                                                expensive,
Jesper    0:22:00   særligt når det gælder det franske selskab og de            especially as regards the French company and its
Tynell              mange aktier i TDC, skriver hun til Skats direktører.       many shares in TDC, she writes to Skat’s directors.
Female1             ”I dette tilfælde vil en overskridelse af 30-dages          “In that instance, a breach of the 30-day deadline
                    fristen medfører renter på cirka 160.000 kroner per         would give rise to interest of approximately DKK
                    dag, indtil betalingen sker.”                               160,000 per day until payment takes place.”
Jesper              På det tidspunkt er der allerede gået fire dage, siden      By that time, four days had already passed since the
Tynell              det lille simple regneark med krav om at udbetale           simple little spreadsheet with its demand for refund
                    over en halv milliard danske kroner til det lille fransk    of more than half a billion Danish kroner to the
                    selskab (come in), og renteudgifterne er rykket             little French company had come in, and the date on
                    nærmere.                                                    which interest would start accruing had moved
                                                                                closer.
Jesper    0:22:30   Men selv hvis Lisbeth Rømer og hendes kolleger              However, even if Lisbeth Rømer and her colleagues
Tynell              ventede med at ekspedere de mange anmodninger               deferred processing the many requests for refund
                    om refusion til efter den 20. januar året efter, og         until after 20 January of the following year, with
                    Skat så valgte at betale alle de mange renter, det i sig    Skat thus choosing to pay all of the high interest
                    selv ville koste, så ville det i mange tilfælde alligevel   charges, this itself would cost money, so the
                    være forgæves. Der er nemlig også et tredje og              endeavour would in many cases be in vain, anyway.
                    sidste problem, som Lisbeth Rømer påpeger i                 There is also a third and final problem that Lisbeth
                    notatet til Skats direktører. Selv på det tidspunkt,        Rømer points out in the memorandum to Skat’s
                                                                                directors. Even at that time,




                                                                                     17
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 18 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                       English Translation
Jesper    0:23:00   altså efter den 20. januar året efter, ved hun og          in other words, after the 20 January of the
Tynell              hendes kolleger nemlig stadig ikke, hvem alle              following year, she and her colleagues, after all, still
                    aktionærerne er, selvom bankerne her skal                  would not know who all the shareholders were,
                    indberette, hvem de på vegne af selskaberne har            even if the banks here were to report who they
                    udbetalt aktieudbytte til, så er det langt fra alle        have paid the dividends to on behalf of the
                    aktionærer, bankerne ender med at give Skat alle           companies, as it is far from all shareholders the
                    navnene på. En del aktier ligger nemlig i en særlig        banks end up giving Skat all of the names of. This is
                    form for aktiedepoter, hvor navnene på de egentlige        because some shares are held in a special type of
                    aktionærer er skjult for myndighederne.                    share account, where the names of the individual
                                                                               shareholders are concealed from the authorities.
Jesper    0:23:30   Nemlig i de såkaldte Nominee eller Omnibus-                Specifically, these are so-called ‘nominee’ or
Tynell              depoter. Når det gælder aktier, som bankerne               ‘omnibus’ accounts. As regards shares that the
                    opbevarer i Nominee eller Omnibus-depoter,                 banks keep in nominee or omnibus deposits, they
                    indberetter de således slet ikke til Skat, hvem de         do not therefore report at all to Skat who the actual
                    egentlig aktionærer er, heller ikke på et senere           shareholder is, not even later. Consequently,
                    tidspunkt. Derfor får Lisbeth Rømer og hendes              Lisbeth Rømer and her colleagues do not find out in
                    kolleger i den situation ikke at vide, hvem der i sidste   that case who has ultimately received the dividend
                    ende har modtaget aktieudbytte og fået trukket             and had dividend tax deducted and who has not.
                    udbytteskat, og hvem der ikke har. Også af den             For that reason, also, they do not know
                    grund ved de heller ikke,
Jesper    0:24:00   hvem der reelt har ret til at få udbetalt refusion. Det    who is genuinely entitled to have the refund paid?
Tynell              advarer hun også om i sit notat til direktørerne.          She warns about this, too, in her memorandum to
                                                                               the directors.
Female1             ”Det er ikke muligt at se, hvem der er modtagere af        “It is not possible to see who the recipients are of
                    udbytterne idet en del depoter er Nominee-depoter,         the dividends, as some of the accounts are nominee
                    og den endelige modtager er ikke umiddelbart               accounts, and the ultimate recipient is not
                    kendt.”                                                    immediately evident.”
Lisbeth             Så er det refusionerne igen, som foretages i blinde,       So, once more, the refunds are made blindly,
Rømer               fordi vi ikke kender modtagerne.                           because we do not know who the recipients are.
Jesper              De her tre grundlæggende problemer har Lisbeth             These are the three basic problems that Lisbeth
Tynell              Rømer                                                      Rømer


                                                                                    18
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 19 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                       English Translation
Jesper    0:24:30   i forvejen gjort opmærksom på gennem flere år. Så          previously drew attention to over several years.
Tynell              selvom de lader uret tikke og tiden gå, og der snart       Therefore, even if they were to let the clock tick
                    også kommer renter oveni, så har hun og hendes             and time pass—with interest also starting to accrue
                    kolleger ikke udsigt til at få de oplysninger de har       on top of that—she and her colleagues would have
                    brug for for at vide, om det er rigtigt eller forkert at   no prospect of obtaining the information they need
                    udbetale over en halv milliard kroner fra den danske       to establish whether it would be right or wrong to
                    statskasse til det lille franske selskab i Paris Derfor    pay out over half a billion kroner from the Danish
                    anbefaler hun nu, at pengene bliver udbetalt,              Treasury to the little French company in Paris.
                                                                               Therefore, she now recommends that the money
                                                                               be paid out,
Jesper    0:25:00   inden der løber renter på, men at systemet til             before interest starts accruing, but that the system
Tynell              gengæld nu også bliver lavet om                            also now be reformed,
Female1             ”Da det ikke er muligt inden fristen at kende              “As it is not possible within the deadline to identify
                    aktiemodtagerne, indstilles det, at refusionen             the dividend recipients, it is recommended that the
                    foretages, men at en lignende situation forebygges         refund be made but that a situation like this be
                    ved at gennemføre ændringer i regelsættet.”                prevented by making changes to the regulations,”
Jesper              Slutter hun sit brev til Skats direktører og opfordrer     she writes, concluding her letter to Skat’s directors,
Tynell              dem dermed endnu engang til at gøre op med de              asking them once more to solve the problem of the
                    hemmelige aktionærer.                                      secret shareholders.
          0:25:30   Da brevet lander på Leif Norman Jeppesens bord i           When the letter lands on Leif Norman Jeppesen’s
                    Skats Hovedcenter på Østerbro i København, giver           desk at Skat’s Head Office in Østerbro in
                    den nytilkomne direktør for juridisk service               Copenhagen, the new director of the legal service
                    imidlertid ikke op. Leif Norman Jeppesens frygter          does not, however, give up. Leif Norman Jeppesen
                    ligesom Lisbeth Rømer,                                     fears—as does Lisbeth Rømer—




                                                                                    19
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 20 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                      English Translation
Jesper     0:26:00   at der er tale om svindel. At nogen spekulerer i at få    that this is a case of fraud. That someone is
Tynell               danske aktier registreret i Frankrig for at kunne få      deliberately having Danish shares registered in
                     den fulde udbytteskat refunderet fra Danmark. Også        France in order to be able to receive the full
                     selvom de reelt ikke hører hjemme i Frankrig, og          dividend tax refunded by Denmark. Even if they are
                     derfor slet ikke har ret til at få de mange penge         not actually resident in France and therefore are in
                     udbetalt. Han mener også, at de egentlige aktieejere      no way entitled to have the large sums of money
                     kan have skjult deres identitet ved at placere            paid out. He also believes that the actual
                     aktierne i et af de her                                   shareholders might have concealed their identity by
                                                                               placing the shares in one of the aforementioned
Jesper     0:26:30   omtalte Nominee eller Omnibus-depoter, hvor               nominee or omnibus accounts, where the
Tynell               aktionærer reelt kan gemme sig for myndighederne.         shareholders can actually conceal their identities
                     Eller ved proforma at have solgt aktierne til Frankrig,   from the authorities. Or that they had only
                     nogle dage inden der bliver udloddet aktieudbytte,        ostensibly sold their shares to France, several days
                     og så har købt dem tilbage igen nogle dage efter.         before a dividend was distributed, and then bought
                     Eller ved måske blot at have lånt aktierne ud til det     them back a few days afterwards. Or maybe they
                     lille franske selskab. Man kan nemlig låne aktier ud,     simply loaned out the shares to the little French
                     og på den måde få det til at se ud, som om de er ejet     company. This is because one can actually lend out
                                                                               shares, and thus make it seem as though they are
                                                                               owned,
Jesper     0:27:00   for eksempel af et selskab i Paris.                       for example, by a company in Paris.
Tynell
Leif                 Da vi så bliver opmærksom på problemstillingen, må        When, therefore, we become aware of the
Norman               vi prøve at finde ud af, om det er et ejerforhold eller   problem, we have to try to find out whether the
Jeppesen             det er et aktieudlån.                                     shares are owned or have been loaned.
Jesper               Men det er lettere sagt end gjort, mener Lisbeth          However, that is easier said than done, believes
Tynell               Rømer.                                                    Lisbeth Rømer.
Lisbeth              Vi har også haft nogle andre sager.                       We have also had several other cases.
Rømer




                                                                                    20
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 21 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                       English Translation
Jesper    0:27:30   På det tidspunkt har det lykkes hende og hendes            At that time, she and her colleagues manage to
Tynell              kolleger at afdække, at der reelt var tale om lånte        discover that it was in actual fact an instance of
                    aktier. Og at kravet om refusion derfor blev fremsat       loaned shares. And that the demand for refund had
                    på et falsk grundlag.                                      therefore been submitted on a fraudulent basis.
Lisbeth             Vi havde en sag, hvor aktionerne også var i Paris på       We had a case where the shareholders were also in
Rømer               udlodningstidspunktet, men de var udlånt.                  Paris on the distribution date, but the shares were
                                                                               loaned out.
Jesper              Det fandt hun og hendes kolleger kun ud af, fordi          She and her colleagues discovered this only
Tynell              ansøgerne selv kom til at indrømme det.                    because the applicants themselves ultimately
                                                                               admitted it.
Lisbeth             Desværre kom de til at skrive, at de var udlånt, og så     Unfortunately, they ended up writing that they
Rømer               gjorde vi jo vrøvl.                                        were loaned, so we made a fuss.
Jesper              Det viste sig, at de egentlige ejere af de danske aktier   It turned out that the actual owners of the Danish
Tynell              i virkeligheden boede i England og derfor burde            shares in reality lived in England and so should have
                    betale 15 procent i Skat af udbyttet i Danmark, og at      been paying 15 per cent in tax on the dividends in
                    de altså blot                                              Denmark and that they therefore
Jesper    0:28:00   havde udlånt aktierne til en bank i Paris, som             had merely loaned the shares to a bank in Paris,
Tynell              forsøgte at få den fulde danske udbytteskat                which tried to get the full Danish dividend tax
                    refunderet af Lisbeth Rømer og hendes kolleger.            refunded by Lisbeth Rømer and her colleagues.
Lisbeth             Det vandt vi, så de skulle betale 15 procent i skat. De    We won that case, so they had to pay 15 per cent in
Rømer               var egentlig i et land, hvor vi kunne beholde 15           tax. They were actually in a country where we only
                    procent. Men man forsøgte jo at snyde hele tiden           retain 15 per cent. However, they were trying to
                    ved at flytte dem derhen, hvor man kunne få mest           defraud us the whole time by moving them where
                    ud af det.                                                 they could squeeze the most out of them.
Jesper    0:28:30   Så da Lisbeth Rømer og to af hendes kolleger i             So when Lisbeth Rømer and two of her colleagues
Tynell              Ballerup den 9. oktober 2006 et par uger det lille         in Ballerup, on 9 October 2006, a few weeks after
                    regneark er kommet ind,                                    the little spreadsheet had come in,




                                                                                    21
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 22 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                     English Translation
Jesper     0:29:00   får besøg af en jurist fra Skats Hovedcenter på          are visited by a lawyer from Skat’s Head Office in
Tynell               Østerbro i København, giver de ham klar besked. De       Østerbro, Copenhagen, they send him a clear
                     gør det ikke bare klart, at de reelt ikke har mulighed   message. They not only make clear that they have
                     for at kontrollere, om der er tale om svindel. De        no real ability to check whether fraud is being
                     mener ligefrem, at mange af de penge, de sidder og       perpetrated. They actually believe that a large
                     refunderer, i virkeligheden bliver udbetalt på et        proportion of the money that they are sitting there
                     falskt grundlag. De påpeger altså ikke blot, at der er   and refunding is actually being paid out on a
                     en risiko for, at statskassen mister penge               fraudulent basis. They point out, therefore, that
                                                                              there is not just a risk that the Treasury would lose
                                                                              money—
Jesper     0:29:30   De mener, at den faktisk lider tab. Mange tab. Det       rather, they believe that the Treasury is actually
Tynell               fremgår af den orientering, som juristen fra Skats       suffering losses. High losses. This is evident from
                     Hovedcenter bagefter sætter sig til tasterne og          the briefing that the lawyer from Skat’s Head Office
                     skriver.                                                 then sits down at his keyboard and writes.
Leif                 ”Skattecenter Ballerup skønner, at mange refusioner      “Ballerup Tax Centre believes that a high proportion
Norman               sker på et falskt grundlag, men har ikke mulighed for    of the refunds are taking place on a fraudulent basis
Jeppesen             kontrol.”                                                but it does not have the ability to verify this.”
Jesper               Juristen stiler sin orientering til retschefen i Skats   The lawyer forwards his briefing to the legal head at
Tynell               Hovedcenter og printer den ud på gult papir.             Skat’s Head Office and prints it out on yellow paper.
Leif                 ”Særligt påfaldende er en refusion                       “Particularly striking is a refund
Norman
Jeppesen
Leif       0:30:00   af 405 millioner kroner vedrørende udbytte fra TDC       of 405 million kroner concerning a dividend paid by
Norman                                                                        TDC.
Jeppesen




                                                                                   22
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 23 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                     English Translation
Jesper               Han skriver orienteringen under, ligesom også en         He signs the briefing, just as another lawyer and
Tynell               anden jurist og kontorchef underskriver den inden        office head sign it before they sent both the yellow
                     de sender både det gule papir og Lisbeth Rømers          piece of paper and Lisbeth Rømer’s memorandum
                     notat op til den ledende jurist i toppen af Skat.        up to the most senior lawyer at Skat. On the same
                     Samme dag kvitterer vedkommende i øverste højre          day, the person in question signs the top right
                     hjørne af papiret for, at hun har modtaget og læst       corner of the paper to indicate that she has
                     advarslerne.                                             received and read the warnings.
Female1    0:30:30   ”Tak for orienteringen.”                                 “Thanks for the briefings.”
Jesper               Og tilføjer med håndskrift, at papirerne skal sendes     And adds by hand that the papers will be forwarded
Tynell               videre til flere andre også. I de følgende uger          to several other people as well. In the following
                     cirkulerer de to dokumenter derfor mellem centrale       weeks, the two documents therefore circulate
                     embedsmænd i Skat. Dokumenter, der altså næsten          between central officials at Skat. Thus, documents
                     ti år før udbytteskandalen bliver offentligt kendt,      produced almost ten years before the dividend
                     tydeligt advarer om, at Skat udbetaler milliarder af     scandal broke clearly warn that Skat is paying
                     kroner i blinde uden mulighed for kontrol, om at         billions of kroner blindly without any way of
                     udbetalinger stiger, og medarbejderne mener              performing checks, that the payments are rising,
                                                                              and that the employees believe
Jesper     0:31:00   at mange refusioner er falske. Advarsler, der igen       that many of the refunds are fraudulent. Warnings
Tynell               lander i indbakken helt oppe hos Skats juridiske         which once more land all the way up in the in-tray
                     direktør, Leif Norman Jeppesen.                          of Skat’s legal director, Leif Norman Jeppesen.
Leif                 Jeg blev overrasket over, der var så stor en forskel i   I was surprised that there was such a discrepancy
Norman               de kontrolmæssige muligheder og størrelsen af de         between the control measures available and the
Jeppesen             faktiske udbetalinger. Vi kan netop ikke lave den        magnitude of the actual payments. We simply
                     kontrol, når der er tale om ejere, som vi ikke kan få    cannot perform those checks when we’re dealing
                     navnet på. Det giver sig selv.                           with owners whose names we cannot establish.
                                                                              That is self-evident.




                                                                                   23
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 24 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                      English Translation
Jesper     0:31:30   Men uret tikker, og det koster penge. Der er nu           But the clock is ticking, and that costs money. More
Tynell               gået næsten en måned siden Lisbeth Rømer og               than a month has now passed since Lisbeth Rømer
                     hendes kolleger modtog det lille regneark med krav        and her colleagues received the little spreadsheet
                     om at udbetale over en halv milliard danske kroner        with the demand for a refund of more than half a
                     til det lille franske selskab BT Opera Trading i Paris,   billion Danish kroner to the little French company
                     mens hun har ventet på en reaktion                        BT Opera Trading in Paris, whilst has been waiting
                                                                               for a response
Jesper     0:32:00   fra direktionen, er tiden gået med mails og med           from the Executive Board, and time has been
Tynell               møder, og det betyder, at der inden for de næste          passing, with emails being exchanged and meetings
                     døgn begynder at løbe renter på. Omkring 160.000          being held, which means that, within the next
                     kroner fro hver eneste dag, solen går ned, har hun        twenty-four hours, interest would start accruing.
                     skrevet til direktørerne i Skat.                          Around 160,000 kroner for each individual day the
                                                                               sun sets, as she wrote to the directors of Skat.
Leif                 Jo længere tid vi brugte på sagen, jo flere renter        The longer we spend on the case, the more interest
Norman               ville der løbe på, og jo dyrere blev det.                 will accrue, and the more expensive it would
Jeppesen                                                                       become.
Jesper               Den 23. oktober 2006 varsler Lisbeth Rømer derfor i       On 23 October 2006, Lisbeth Rømer therefore
Tynell               en e-mail, at hun meget snart vil skride                  warns in an email that she will very soon proceed
Jesper     0:32:30   til handling.                                             to take action.
Tynell
Female1              ”Da der efter den 24. i denne måned skal betales          “Since, after the 24th of this month, interest will
                     renter, hvis vi ikke refunderer, vil vi gøre det i        have to be paid if we do not refund, we would like
                     morgen i vores lille sag.”                                to do this tomorrow in our ‘little’ case.”
Jesper               Ordet lille sætter hun i citationstegn, og så venter      The word ‘little’ is enclosed in quotation marks. She
Tynell               hun et par dage. Da hendes overordnede og hendes          then waits a few days. As her line manager and
                     kolleger i Skat stadig ikke taget stilling til sagen,     colleagues at Skat still have not taken a position on
                     overfører hun den 26. oktober 574 millioner kroner        the case, on the 26th of October she transfers 574
                     til en konto i Danske Bank.                               million kroner to an account at Danske Bank,




                                                                                    24
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 25 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                    English Translation
Jesper    0:33:00   Med det forbehold at Skat eventuelt vil kræve           indicating, however, Skat will ultimately demand
Tynell              pengene tilbage igen, hvis ikke det lille franske       the money back if the little French company in Paris
                    selskab i Paris dokumenterer, at det reelt ejer de      does not document that it actually owns the large
                    mange danske aktier, blandt andet i                     number of Danish shares, including in the
                    televirksomheden TDC.                                   telecommunications company TDC.
Female1                        ”Vi har dags dato overført beløbet til       “Today, we transferred the sum into your account;
                    jeres konto, samtidig har vi anmodet BT Opera           at the same time, we have asked BT Opera Trading
                    Trading om yderligere dokumentation. Vi må derfor       for further documentation. We must therefore
                    tage forbehold for resultatet af dokumentationen        reserve judgement until we have reviewed the
                    og en deraf følgende eventuel tilbagebetaling.”         documentation and may then require repayment.”
Jesper    0:33:30   Når både penge og forbeholdene bliver overført til      When both the money and the above comments
Tynell              netop Danske Bank i Danmark, er det fordi det lille     were sent to none other than Danske Bank in
                    franske selskab i Paris sådan set aldrig har været i    Denmark, it was because the little French company,
                    kontakt med Skat i Ballerup. Kravet om de mange         as such, had never been in contact with Skat in
                    millioner danske kroner er i virkeligheden gået         Ballerup. The demand for the many millions of
                    igennem en kæde af banker, der på vegne af              Danish kroner had actually been passed along a
                    hinanden kræver pengene udbetalt fra Danmark.           chain of banks, which, one on behalf of the other,
                    Det lille franske selskab i Paris har været i kontakt   were demanding that the money be paid from
                    med Deutsche Bank                                       Denmark. The little French company in Paris had
                                                                            been in contact with Deutsche Bank
Jesper    0:34:00   i London, som har kontaktet Danske Bank i               in London, which had contacted Danske Bank in
Tynell              København, som har sendt det lille regneark med         Copenhagen, when sent the little spreadsheet with
                    bilag til Lisbeth Rømer og hendes kolleger. På          the annex thereto to Lisbeth Rømer and her
                    samme måde har TDC og de andre danske                   colleagues. In the same way, TDC and other Danish
                    virksomheder heller ikke overført aktieudbytte          firms also did not transfer the dividend directly to
                    direkte til det lille franske selskab i Paris. De kan   the little French company in Paris. They might have
                    have overført udbyttet til Danske bank i                transferred the dividend to Danske Bank in
                    København, som kan have sendt aktieudbyttet             Copenhagen, which might have sent the dividend
                    videre til Deutsche Bank i London, som kan have         onwards to Deutsche Bank in London, which might
                    sendt udbyttet videre til…                              have sent the dividend on to …




                                                                                 25
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 26 of 39
                                                                 1-6


Speaker    Time                    Danish Transcription                    English Translation
Jesper    0:34:30   Ja, det er det, der er et af de afgørende spørgsmål.   Yes, and there’s the rub, this is one of the million-
Tynell              Hvem er i virkeligheden de skattemæssige               krone questions. Who, in reality, legally owns the
                    retmæssige ejere af aktierne? Er der reelt det lille   shares for tax purposes? Is it really the little French
                    franske selskab i Paris? Allerede et par uger          company in Paris? Just a few weeks earlier, Skat
                    tidligere har Skat bedt Danske Bank om                 had asked Danske Bank for documentation of who
                    dokumentation om, hvem der i sidste har fået gavn      ultimately benefited from the dividend.
                    af aktieudbyttet.
Jesper    0:35:00   For at speede det hele op skriver Lisbeth Rømer nu     To speed up the whole process, Lisbeth Rømer now
Tynell              også en e-mail direkte til det lille franske selskab   also writes an email directly to the little French
                                                                           company.
Lisbeth             Det hele gik gennem Deutsche Bank, London og så        The message was passed through Deutsche Bank,
Rømer               over til Opera Trading i Paris. Så vi kontaktede       London, and onwards to Opera Trading in Paris. So
                    Opera Trading i Paris.                                 we contacted Opera Trading in Paris.
Jesper              Og beder selskabet sende dokumentation.                And asked the company to send documentation.
Tynell
Female1             ”We ask you to send documentation of the               “We ask you to send documentation of the
                    beneficiary owners of the shares in question.”         beneficiary owners of the shares in question.”
Jesper              Dokumentation for hvem der er de                       The documentation about who
Tynell
Jesper    0:35:30   skattemæssigt retmæssige ejere af aktierne,            the legal owners of the shares are for tax purposes,
Tynell              benefical owners, som det hedder. Det skal i sidste    the beneficial owners, as they are termed.
                    ende være det lille fransk selskab i Paris, der er     Ultimately, it was supposed to be the little French
                    beneficial owner, hvis det skal have ret til at få     company in Paris which was the beneficial owner, if
                    udbetalt de 574 millioner danske kroner, det           it was to be entitled to have 574 million Danish
                    kræver. Danske Bank vender tilbage allerede næste      kroner paid out, as it was demanding. Danske Bank
                    dag og spørger, om den må sende de mange               promptly reverted the next day, asking if it could
                    millioner videre til Deutsche Bank i London, og hvad   send the many millions onwards to Deutsche Bank
                    der mere præcist skal til. Det haster, understreger    in London and asking what exactly the money was
                    banken                                                 intended for. The matter was urgent, stressed the
                                                                           bank,



                                                                                26
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 27 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                      English Translation
          0:36:00   og fraskriver sig samtidig ansvaret for, hvad det lille   and at the same time waived liability for what the
                    franske selskab måtte fremlægge af                        little French company might present in terms of
                    dokumentation.                                            documentation.
Male5               ”Det skal understreges, at banken ikke kan stå inde       “It must be stressed that the bank cannot be
                    for forevisning af dokumentation med videre               responsible for the production of documentation
                    ligesom vi skal bede om en hurtig tilbagemelding.”        etc., and we would ask you to revert swiftly.”
Jesper              Nogle dage senere rykker nogle medarbejdere i             A few days later a few employees of Danske Bank
Tynell              Danske Bank Skat for svar og foreslår nu, at to           prompt Skat for an answer and now propose that
                    personer fra det lille franske selskab skriver under      two people from the little French company sign a
                    på en erklæring om,                                       declaration to the effect that
Jesper    0:36:30   at det er sandt, hvad selskabet sådan set hele tiden      what the company has effectively been saying the
Tynell              har sagt. Skriver under på, at selskabet var den          whole time is true. In other words, signing to say
                    skattemæssigt retmæssige ejer, beneficier orner, af       that the company was the legal owner of the shares
                    aktierne den dag TDC og de andre danske                   for tax purposes, the beneficial owner, on the day
                    virksomheder udloddet aktieudbytte.                       on which TDC and the other Danish firms
                                                                              distributed their dividends.
Male5               For et hurtigt svar vil jeg være meget taknemmelig        “I should be very grateful for a swift response.”
Jesper              Lisbeth Rømer sender bankens e-mail med forslag           Lisbeth Rømer forwards the bank’s email further up
Tynell              om at indhente en erklæring fra det lille franske         the system, together with a proposal that a
                    selskab højere oppe i systemet                            declaration be secured from the little French
                                                                              company,
Jesper    0:37:00   ind til juristerne i Skats Hovedcenter på Østerbro i      to the lawyers at Skat’s head office in Østerbro in
Tynell              Købehavn.                                                 Copenhagen.
Female1             ”Her er seneste forslag fra Danske Bank. Jeg              “Here is the latest proposal from Danske Bank. I am
                    afventer Hovedcenterets svar på spørgsmålet.”             awaiting the Head Office’s response to the
                                                                              question.”
Jesper              Hovedcenterets svar lander hurtigt og klart i hendes      The Head Office’s swift and clear answer lands in
Tynell              mailboks, da Skats juridiske direktør, Leif Norman        her mailbox, when Skat’s legal director, Leif
                    Jeppesen, to dage senere skriver tilbage.                 Norman Jeppesen, writes back two days later.



                                                                                   27
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 28 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                    English Translation
Leif                 ”Den foreslåede erklæring vil ikke belyse det, vi       “The proposed declaration will not throw light on
Norman               gerne vil have.”                                        what we want to know about.”
Jeppesen
Jesper               Hans erfaring siger ham, at erklæringer ikke            His experience tells him that declarations do not
Tynell               nødvendigvis                                            necessarily
Jesper     0:37:30   har den stor sandhedsværdi, og at en erklæring fra      have much evidentiary value and that a declaration
Tynell               det lille franske selskab derfor ikke bør udløse de     from the little French company should therefore
                     mange penge.                                            not trigger release of the large amount of money.
Leif                 Jeg har en grundlæggende skeptisk holdning til          I have a fundamentally sceptical attitude towards a
Norman               mange forskellige ting. Der er mange ting, hvor jeg     lot of different things. A lot of the time, I ask, ‘Can
Jeppesen             siger, kan det her virkelig være rigtigt? Bland andet   this really be true?’ For example, I saw declarations
                     har jeg i anden forbindelse set erklæringer på, at en   in another case to the effect that an official was
                     embedsmand var gift med dronning Elizabeth              married to Queen Elizabeth being certified
                     attesteret
Leif       0:38:00   af en offentlig udenlandsk myndighed, og det gør        by a foreign public authority, and that does
Norman               jo, at man nogle gange kan være skeptisk over for       obviously make one sceptical about declarations.
Jeppesen             erklæringer.
Jesper               Spørgsmålet er også, hvilken forskel endnu en           The question is also what difference yet another
Tynell               erklæring i praksis vil gøre. Ham, der står som         declaration in practice would make. The person
                     direktør for det lille franske selskab har sådan set    who is acting as the director of the little French
                     allerede i forvejen skrevet under på, at selskabet      company has effectively already signed to say that
                     ejer de mange aktier i Danmark, har modtaget            the company owns this large number of shares in
                     aktieudbytte, og at der forinden vitterligt er betalt   Denmark, has received a dividend, and really has
                     millioner                                               paid millions




                                                                                  28
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 29 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                       English Translation
Jesper     0:38:30   af kroner i dansk udbytteskat. Det fremgår af et           of kroner in Danish dividend tax. This is evident
Tynell               bilag til regnearket, som Lisbeth Rømer og hendes          from an annex to the spreadsheet that Lisbeth
                     kolleger modtager tilbage i september. Så er det           Rømer and her colleagues received back in
                     ikke bare en men i stedet to repræsentanter for det        September. Consequently, whether it is just one
                     lille franske selskab vil skrive under, giver dybest set   representative or two representatives signing for
                     hverken mere eller mindre dokumentation for, om            the little French company is basically irrelevant in
                     det er sandt, hvad selskabet siger. Særligt ikke hvis      terms of documenting whether what the company
                     det blot er proforma, påpeger Leif Norman                  is saying is true. Particularly if the transaction is
                     Jeppesen i sin e-mail.                                     simply a paper transaction, Leif Norman Jeppesen
                                                                                points out in his email.
Leif       0:39:00   ”Min frygt er, at der på en eller anden måde sker          “My fear is that a sale or similar of shares to a
Norman               salg eller lignende til et fransk selskab med videre af    French company etc. is happening immediately
Jeppesen             aktierne umiddelbart op til udlodningsdagen, som           before the distribution date, which we perhaps
                     vi måske må betragte som proforma køb proforma             ought to view as a purchase and sale on paper only,
                     salg, fordi aktierne umiddelbart efter                     as the shares, immediately after the distribution of
                     udbytteudlodningen bliver tilbagesolgt.”                   the dividend, are ‘sold back’.”
Jesper               Ordet tilbagesolgt sætter han i citationstegn og           He places the phrase ‘sold back’ in quotation marks,
Tynell               understreger dermed sin frygt for, at det hele blot        stressing his fear that the entire scheme is a smoke-
                     er en skinmanøvre, der skal få kasseapparatet et           and-mirrors affair, intended to get the cash till
                     sted i verden                                              somewhere in the world
Jesper     0:39:30   til at klirre med penge fra den danske statskasse. To      ringing with money from the Danish Treasury. Two
Tynell               dage senere finder en medarbejder i Skats                  days later, an employee of Skat’s Legal Department
                     Retsafdeling noget, der måske kan pege i retning af,       finds something that could possibly suggest that
                     at Leif Norman Jeppesens mistanke kan være rigtig.         Leif Norman Jeppesen’s suspicion might be correct.
                     Det viser sig nemlig, at det lille franske selskab, der    Specifically, it turns out that the little French
                     oplyser, at det ejer de mange aktier i TDC                 company which says that it owns the many shares
                                                                                in TDC
Jesper     0:40:00   tilsyneladende selv er 100 procent ejet af Deutsche        is apparently, itself, 100%-owned by Deutsche
Tynell               Bank.                                                      Bank.




                                                                                     29
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 30 of 39
                                                                  1-6


Speaker    Time                      Danish Transcription                     English Translation
Male6               Man kan derfor spørge, om det er det franske              One might therefore ask whether it is the French
                    selskab eller den tyske bank, der reelt er beneficial     company or the German bank that is actually the
                    owner                                                     beneficial owner,
Jesper              Skriver medarbejderen i notatet om sagen, han             writes the employee in the memorandum on the
Tynell              sender til blandt andre Lisbeth Rømer og den              case he sends, amongst others, to Lisbeth Rømer
                    juridiske direktør. Hvis det lille franske selskab blot   and the legal director. If the little French company
                    er agent, mellemmand eller                                is simply an agent, an intermediary, or a conduit for
                    gennemstrømningsselskab for Deutsche Bank,                Deutsche Bank,
Jesper    0:40:30   så har det lille franske selskab ikke ret til at få den   the little French company will not be entitled to
Tynell              halve milliard kroner udbetalt, påpeger han. Og           receive payment of the half billion kroner, he points
                    tilføjer, at det kan det være vanskeligt at afgøre.       out. And adds that this could be hard to determine.
Male6               Det er ikke muligt på det foreliggende grundlag at        It is impossible based on the evidence available to
                    afgøre, om BT Opera Trading agerer som                    determine whether BT Opera Trading is acting as a
                    gennemstrømningsselskab for Deutsche Bank.                conduit for Deutsche Bank.
Male6               Det er åbenbart heller ikke muligt at vurdere, om         It is obviously also impossible to assess whether BT
                    BT Opera Trading agerer som stråmand.                     Opera Trading is acting as a straw man. Ballerup Tax
                    Skattecenter Ballerup frygter, at der er tale om          Centre fears that what happened was that the
                    aktieudlån, da der er en ekstragevinst på 300             shares were loaned, as there is a marginal gain of
                    millioner kroner                                          300 million kroner
Male6     0:41:00   ved at lade som om aktierne ejes i Frankrig.              in pretending that the shares are owned in France.
                    Men uret tikker, og tiden går, og kort efter nytår        However, the clock is ticking, time is passing, and,
                    lander der en e-mail fra Deutsche Banks særlige           shortly after new year, an email arrives in Lisbeth
                    udbytteskatteafdeling i London i Lisbeth Rømers           Rømer’s mailbox from Deutsche Bank’s special
                    mailboks.                                                 dividend tax department in London.
Male7               ” Lisbeth, please see the attached file.”                 “Lisbeth, please see the attached file.”
Jesper              Med en erklæring om, at det lille franske selskab i       With a declaration to the effect that the little
Tynell              Paris er den retmæssige ejer af de mange danske           French company in Paris is the legal owner of the
                    aktier i TDC,                                             large number of Danish shares in TDC,




                                                                                   30
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 31 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                      English Translation
Jesper              forklarer Lisbeth Rømer.                                  explains Lisbeth Rømer.
Tynell
Lisbeth   0:41:30   De svoger. De skrev jo bare, at det var rigtigt, at det   They swore. They had simply written that it was
Rømer               var de.                                                   correct that that was who they were.
Jesper              Det er nu tre en halv måned siden, det lille regneark     It is now three-and-a-half months since the little
Tynell              med krav om over en halv milliard danske kroner           spreadsheet with the demand for more than half a
                    havnede hos Lisbeth Rømer og hendes kolleger i            billion Danish kroner was received by Lisbeth
                    Ballerup. Siden da har Skats jurister helt op til         Rømer and her colleagues in Ballerup. Since then,
                    direktørniveau i Skat slået fast, at det af flere         Skat’s lawyers, right the way up to director level at
                    grunde er svært at sige, om det er rigtigt                Skat, have determined that, for several reasons, it is
                                                                              hard to say whether it is right
Jesper    0:42:00   eller forkert at udbetale pengene. Der er ikke udsigt     or wrong to pay out the money. There is no
Tynell              til, at det ændrer sig, før de mange huller i systemet    prospect of this changing before the many
                    bliver lukket, så foreslår Lisbeth Rømer endnu en         loopholes in the system are closed, so Lisbeth
                    gang, at pengene bliver udbetalt. Og at reglerne nu       Rømer suggests once more that the money be paid
                    til gengæld endelig bliver lavet om.                      out. And that, to make up for this, the rules finally
                                                                              be altered.
Female1             ”Kære alle, med denne erklæring i hånden kan vi           “Dear all, with this declaration in our hands, our
                    ikke andet end frigive pengene. Vi arbejder på at         only option is to release the money. We are
                    undgå lignende situationer i fremtiden                    working to avoid similar situations arising in the
                                                                              future.
Female1   0:42:30   Har I ikke fået kontraordrer inden i morgen onsdag        If you are not instructed otherwise by tomorrow,
                    kl. 12 vil jeg frigive. Med Venlig Hilsen Lisbeth         Wednesday, 12.00, I will release the funds. With
                    Rømer.                                                    kind regards, Lisbeth Rømer.”
Jesper              Men inden pengene bliver frigivet, kommer Skats           But before the money is released, Skat’s legal
Tynell              juridiske direktør, Leif Norman Jeppesen, på tværs.       director, Leif Norman Jeppesen, upsets the apple
                    Denne gang med besked om, at selv hvis den nye            cart. This time, with the message that, even if the
                    erklæring, Skat har modtaget rent formelt er              most recent declaration that Skat has received,
                    sandfærdig og korrekt, så betyder det stadig              from a purely technical point of view is truthful and
                                                                              compliant, this still means



                                                                                   31
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 32 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                      English Translation
Jesper     0:43:00   at det lille franske selskab i Paris af den grund har     that the little French company in Paris, for this
Tynell               ret til de mange millioner fra den danske statskasse.     reason, is entitled to the many millions from the
                     Det gør han opmærksom på i et udkast til en               Danish Treasury. He highlights this in a draft ‘early
                     såkaldt early warning, en advarsel op gennem,             warning’, to be sent up through the system, which
                     systemet, han skriver to dage senere.                     he writes two days later.
Leif                 Erklæringen kan godt være korrekt, specielt når det       The declaration might well be compliant; especially
Norman               er udenlandske myndigheder eller institutioner, der       when it comes to foreign authorities or institutions
Jeppesen             afgiver erklæringer, så kan de godt være korrekte         issuing declarations, such declarations can perfectly
                                                                               well be compliant
Leif       0:43:30   ud fra det pågældende lands regelsæt. Men det er          from the point of view of the relevant country’s
Norman               ikke ensbetydende med, at der harmonerer med de           rules. However, that does not mean that the Danish
Jeppesen             danske skatteregler på området.                           tax rules in the area in question are being complied
                                                                               with.
Jesper               Særligt ikke hvis det franske selskab i virkeligheden     Especially not if the French company in reality has
Tynell               har lånt aktierne af nogle andre.                         borrowed the shares from other entities.
Leif                 Altså i TDC-sagen bliver det første gang for mig          In other words, in the TDC case, it is becoming clear
Norman               klart, at reglerne om aktieudlån giver nogle              to me for the first time that the rules on loans of
Jeppesen             problemstillinger.                                        shares give rise to a number of problems.
Jesper     0:44:00   Her siger dansk skatteret nemlig, at hvis en              This is because Danish tax law says that, if a
Tynell               aktieejer låner sine aktier ud til en anden, en           shareholder lends his shares to someone else, a
                     aktielåner, er det som udgangspunkt stadig den,           share borrower, it is still in principle the person
                     som har lånt sine aktier ud, der skal betragtes som       who has loaned his shares who should be viewed as
                     modtageren af udbyttet. Og derfor kun den, som            the recipient of the dividend. And therefore, only
                     har lånt sine aktier ud, der kan have ret til at få den   the person who has loaned out his shares can be
                     danske udbytteskat refunderet. Også selvom                entitled to have the Danish dividend tax refunded.
                     aktieudbyttet i første omgang er blevet udbetalt til      Even if the dividend was actually paid to the person
                     den, der har lånt aktierne. Derfor                        who borrowed the shares. Therefore,
Jesper     0:44:30   kan det lille franske selskabs erklæring måske godt       the little French company’s declaration may well be
Tynell               være sand set med franske briller, men alligevel          true when read from a French perspective, but it
                     give et helt forkert billede af, hvem der ejer            does give an entirely skewed view of who the
                     aktierne sådan som retstilstanden er i Danmark.           owner of the shares is under Danish law.


                                                                                    32
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 33 of 39
                                                                  1-6


Speaker    Time                      Danish Transcription                  English Translation
Jesper              I den konkrete sag vil det betyde, at den afgivende    In this specific case, this means that the declaration
Tynell              erklæring om ejerforholdet til aktierne for så vidt    given about ownership of the shares might well be
                    godt kan være rigtig. Men det er ikke nok til at       correct. But that this is not enough to justify
                    berettige til refusion af udbytteskat.                 refunding the dividend tax.
Jesper              Skriver Skats juridiske direktør i sit udkast til en   This is what Skat’s legal director writes in his draft
Tynell              early warning, og tilføjer:                            ‘early warning’, adding:
Male7     0:45:00   ”Der er dog et stort kontrolmæssigt problem heri.”     “There is, however, a major control problem here.”
Jesper              Herefter påpeger den juridiske direktør så noget       The legal director then points out something else
Tynell              andet, der ligefrem gør det endnu sværere for Skat     that actually makes it even harder for Skat to check
                    at kontrollere, om refusionerne af de mange            whether the refunds of the many billions of kroner
                    milliarder kroner i udbytteskat sker på et falskt      in dividend tax are taking place on a fraudulent
                    grundlag. For på aktiemarkedet kan man såmænd          basis. Namely, in the equity market, you can also
                    også sælge aktier, man slet ikke ejer,                 sell shares that you do not even own,
Jesper    0:45:30   selvom man bare har lånt dem. Endda uden at dem        in other words when you have merely borrowed
Tynell              man har lånt aktierne af, får noget at vide om, at     them. What is more, even without the person you
                    aktierne er solgt videre til nogen helt tredje eller   have borrowed the shares from finding out that the
                    fjerde eller femte.                                    shares have been sold onwards to a third, fourth, or
                                                                           fifth party.
Male7               ”Problemet er endnu større, hvis låntager har          “The problem is even greater if the borrower has
                    videresolgt aktierne til en køber, og denne køber      sold the shares onwards to a purchaser, and this
                    kan igen have udlånt aktierne til en låntager, der     purchaser might in turn have loaned the shares
                    igen har videresolgt aktierne og så videre.”           onwards to a borrower who, in turn, has sold the
                                                                           shares onwards, and so on,”
Jesper              Skriver direktøren i det advarende dokument,           writes the director in the early warning document,
Tynell




                                                                                33
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 34 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                    English Translation
Jesper     0:46:00   og gør dermed opmærksom på, at aktieudlån i sig         and thus, highlights the fact that the share loan in
Tynell               selv giver endnu flere kontrolmæssige huller i          itself creates even more control loopholes in the
                     systemet. For hvis aktierne er lånt ud, og derefter     system. Because, if the shares are loaned out, and
                     solgt videre i al stilhed, så kan både den oprindelig   then sold onwards covertly, both the original
                     ejer, der bare har lånt sine aktier ud, og den nye      owner, who has merely loaned his shares out, and
                     køber, der bare har købt nogle aktier, uden at vide     the new purchaser, who has simply bought a few
                     at de var lånt af en anden, så kan de sådan set         shares, without knowing that they were borrowed
                     begge to med god samvittighed skrive under på, at       from someone else, can therefore both effectively
                     de er ejerne af aktierne,                               declare in good conscience that they are the
                                                                             owners of the shares,
Jesper     0:46:30   for det tror de begge to, de er, også selv der rent     because they both believe that they are, even if,
Tynell               skatteretligt kun er en og altid kun en af dem, der     from the point of view of tax law alone, only one of
                     kan være den retsmæssige ejer af aktierne. Det          them can be the legal owner of the shares. This
                     gælder også, når det lille franske selskab kræver       applies also where the little French company is
                     over en halv milliard kroner op af den danske           demanding more than half a billion kroner from the
                     statskasse med henvisning til, at det ejer en masse     Danish Treasury, saying that it is the owner of a
                     aktier i TDC.                                           large number of shares in TDC.
Leif                 I TDC-sagen betyder det også, at de er kun              In the TDC case, this also means that they are
Norman               berettiget til refusion af udbytteskat, hvis de er      entitled to a refund of dividend tax only if they are
Jeppesen             egentlige ejere af aktierne.                            the actual owners of the shares.
Jesper     0:47:00   Som relativt nytiltrådt juridisk direktør er Leif       As a relatively green legal director, Leif Norman
Tynell               Norman Jeppesen derfor i januar 2007 nu også ved        Jeppesen, in January 2007, is now also beginning to
                     at nå til samme konklusion, som Lisbeth Rømer for       draw the same conclusion that Lisbeth Rømer drew
                     længst er kommet frem til. At det er ganske             a long time ago: that it is pretty difficult for Skat to
                     vanskeligt for Skat at finde ud af, om de mange         find out whether the many billions of kroner she
                     milliarder af kroner, hun og hendes kolleger sidder     and her colleagues are sitting there
Jesper     0:47:30   og udbetaler i refusion af udbytteskat, bliver          and paying out in dividend tax refunds are being
Tynell               udbetalt på grund af det rene fup eller på baggrund     paid out on the basis of fact or on the basis of
                     af fakta. Derfor skriver nu også direktøren, at man     fiction. Therefore, the director now also writes that
                     bør overveje at lave systemet om.                       they should consider overhauling the system.




                                                                                  34
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 35 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                       English Translation
Leif                 Generelt giver sagen anledning til at overveje, om         In general, the case prompts a consideration of
Norman               den gældende praksis i Danmark bør ændres.                 whether the prevailing practice in Denmark should
Jeppesen                                                                        be altered.
Jesper               For eksempel ved at begrænse mulighederne for, at          For example, by limiting the opportunities for
Tynell               aktieejere kan låne deres danske aktier ud og på           shareholders to lend out their Danish shares and
                     den måde gemme sig for myndighederne. Men                  thus conceal themselves from the authorities.
                                                                                However,
Jesper     0:48:00   lader direktøren forstå i sit udkast til early warning.    the director says in his draft ‘early warning’ that the
Tynell                                                                          aim of checking that people are not trying to
                     Hensynet til at kontrollere, at der ikke bliver
                                                                                defraud the Danish taxpayer should be weighed up
                     svindlet med skattekronerne skal vejes op imod
                                                                                against the aim of Denmark being able to attract
                     hensynet til, om Danmark kan tiltrække aktionærer
                                                                                shareholders and capital in competition with other
                     og kapital i konkurrence med andre lande, for
                                                                                countries, for instance by permitting share loans.
                     eksempel ved at tillade aktielån.
Leif                 ”I denne vurdering må indgå erhvervslivets behov           “This assessment must encompass the needs of the
Norman               for at have dette instrument til rådighed i samme          corporate world to have this instrument available
Jeppesen             udstrækning som i andre lande.”                            to the same extent as in other countries,”
Jesper               Skriver han og peger derved på to modsatrettede            he writes, thus highlighting two opposing purposes
Tynell               hensyn
Jesper     0:48:30   i sagen, nemlig modsætningen mellem på den ene             in the case, namely the tension between, on one
Tynell               side at ville kontrollere aktionærer og på den anden       hand, wanting to regulate shareholders and, on the
                     side at ville tiltrække aktionærer.                        other hand, wanting to attract shareholders.
Leif                 Men det er ikke en afvejning, som                          However, this is not a judgement call that the
Norman               embedsmændene tager. Jeg kan huske, at jeg var             officials make. I can remember that I participated in
Jeppesen             med til at lægge problemstillingerne op på et højere       briefing more senior people on the problems, and I
                     niveau, og jeg var klar over, at hvis der skulle styr på   understood clearly that, if this situation were to be
                     det her, så skulle der ske et eller andet på området,      brought under control, something or other would
                     fordi det var mangelfuldt.                                 have to happen in this area, because the systems
                                                                                were defective.




                                                                                     35
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 36 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                     English Translation
Jesper    0:49:00   Dagen efter direktøren har rundsendt sit udkast til,     The day after the director sends round his draft,
Tynell              kaster Lisbeth Rømer håndklædet i ringen, når det        Lisbeth Rømer throws in the towel when it comes
                    gælder det lille franske selskab i Paris.                to the little French company in Paris.
Lisbeth             Da de ikke var til at hugge og stikke i, sagde           As they would not budge, we asked legal to help
Rømer               vi ”Hjælp” inde i juridisk.                              out.
Jesper              Hun sætter sig til tasterne og skriver endnu en mail     She sits at the keyboard and writes another email
Tynell              til Skats juridiske direktør, Leif Norman Jeppesen,      to Skat’s legal director, Leif Norman Jeppesen.
Female1   0:49:30   ”Med hensyn til aktielån er jeg ganske enig i, at det    “With regard to the share loan, I am pretty much in
                    er et alvorligt problem.”                                agreement that this is a serious problem.”
Jesper              Hun vedhæfter sagens centrale dokumenter, skriver        She appends the key documents in the case and
Tynell              en kort fremstilling af sagens forløb.                   writes a brief account of the case.
Female1             ”Under alle omstændigheder forekommer det                “Taking everything into account, it seems unlikely
                    usandsynligt, at så mange TDC-aktier skulle ligge i      that that many TDC shares are owned in France.”
                    Frankrig.”
Jesper              Og overdrager beslutningen om, hvorvidt de mange         And refers the decision of whether the many
Tynell              millioner skal udbetales eller ej til Skat Hovedcenter   millions in tax should be paid out to Skat’s Head
                    på Østerbro i København.                                 Office in Østerbro in Copenhagen.
Female1             ”Beløbet kan først frigives af Danske Bank, når vi       “The amount cannot be released by Danske Bank
                    siger til.”                                              until we say so.”
Lisbeth   0:50:00   Så overgav vi sagen til Hovedcenteret og til juridisk    Then we passed the case to the Head Office and the
Rømer               afdeling i Skat.                                         legal department at Skat.
Female1             ”God weekend.” Lisbeth.                                  Have a good weekend. Lisbeth.”
Lisbeth             Der endte de med at træffe den afgørelse, at det         They ended up by agreeing that it was OK. They
Rømer               var ok. De skulle have pengene. Vi får bare at vide,     would get the money. We were just told that the
                    at pengene kan udbetales.                                money could be paid.




                                                                                  36
                                     Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 37 of 39
                                                                  1-6


Speaker     Time                     Danish Transcription                     English Translation
Jesper     0:50:30   Jeg kan se af de papirer, jeg har haft adgang til, at    I can see from the papers I have access to that
Tynell               Lisbeth Rømers kolleger andre steder i Skat inden        Lisbeth Rømer’s colleagues elsewhere in Skat,
                     da også har forsøgt at opklare sagen. Hvad de er         before then, had also tried to resolve the case. How
                     kommet frem til, fremgår ikke af dokumenterne,           far they got is not evident from the documents, but
                     men Lisbeth Rømer fortæller, at hun og                   Lisbeth Rømer says that she and the dividend
                     udbytteadministrationen aldrig når at få sikkerhed       administration never managed to ascertain reliably
                     for, om det er rigtigt eller forkert at udbetale den     whether it was right or wrong to pay the half a
                     halve milliard danske kroner til de lille franske        billion Danish kroner to the little French company in
                     selskab i Paris.                                         Paris.
Jesper     0:51:00   Den erklæring, som selskabet har skrevet under på,       The declaration that the company had signed,
Tynell               ender alligevel til sidst med at afgøre sagen,           however, ultimately ended up deciding the case,
                     forklarer Leif Norman Jeppesen.                          after all, explained Leif Norman Jeppesen.
Leif                 Der lå det til grund for vores beslutning om at          Our decision to pay out the money was based on
Norman               udbetale beløbet, at vi ikke have tilstrækkeligt         the fact that we did not have sufficient grounds for
Jeppesen             grundlag for at kunne betvivle den erklæring, der        doubting the declaration we were given. At the
                     forelå. Samtidig var der jo rentekravet, vi skulle       same time, there was also the interest demand, to
                     dagligt lægge et ret stort beløb for hver dag, vi ikke   which we would be adding a pretty large sum every
                                                                              day we did not
Leif       0:51:30   tilbagebetalte beløbet. Det vil sige, vi udbetalte       repay the tax. This means that we paid out the
Norman               pengene.                                                 money.
Jeppesen
Lisbeth              Det var en fin forretning for dem. Desværre. Det var     That was a nice piece of business for them, I’m
Rømer                mange penge.                                             sorry to say. That was a lot of money.
Jesper               Vi har forelagt det alle påstande vedrørende det         We presented all of the claims around the French
Tynell               franske selskab BT Opera Trading for Deutsche            company BT Opera Trading to Deutsche Bank,
                     Bank, der ejede selskabet. Deutsche Bank ønsker          which owned the company. Deutsche Bank was
                     kun at udtale sig generelt og vil ikke kommentere        willing only to make general statements and
                     på den konkrete sag.                                     refused to make comments about the particular
                                                                              case.




                                                                                   37
                                      Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 38 of 39
                                                                   1-6


Speaker     Time                      Danish Transcription                   English Translation
Jesper     0:52:00   Næsten ti år før den formodet milliardsvindel med       Almost ten years before the story about the
Tynell               udbytteskat kommer offentligt frem, er højtstående      suspected billion kroner dividend tax fraud broke,
                     embedsmænd i Skat altså advaret, at                     the most senior officials at Skat were therefore
                     medarbejderne mener, at de udbetaler penge i            warned that employees believed that they were
                     blinde, at de ikke har mulighed for at føre kontrol,    paying out money blindly, that they were unable to
                     og at mange refusioner sker på et falskt grundlag.      perform checks, and that many refunds were taking
                     Lisbeth Rømer og hendes kolleger har endda gjort        place on a fraudulent basis. Lisbeth Rømer and her
                     opmærksom på hullerne i systemet i endnu                colleagues furthermore had been highlighting the
                     længere tid og fremlagt foreslag til,                   loopholes in the system for even longer, presenting
Jesper     0:52:30   hvordan de mener, at hullerne kan lukkes. Så            their ideas for how the loopholes could be closed.
Tynell               hvorfor får dørene ind til de mange milliarder i        So why, despite all this, was the doorway to the
                     statskassen alligevel lov til at stå åbne mange år      many billions of kroner stashed away in the
                     endnu. Hvem forhindrer, at de bliver lukket? Hvilke     Treasury allowed to remain open for many more
                     interesser og hensyn ligger bag?                        years to come? Who was preventing it from being
                                                                             closed? What interests and considerations lay
                                                                             behind it?
Lisbeth              Vi kunne ikke komme igennem med lovgivningen og         We were not able to get our legislation through and
Rømer                ønskerne, fordi vi skal også tage hensyn til            our wishes satisfied, because we also had to take
                     erhvervslivet, og at de ikke bliver belastet.           account of the corporate world and make sure that
                                                                             it did not suffer.
Leif                 Hvis vi skulle sikre                                    If we were going to ensure
Norman
Jeppesen
Leif       0:53:00   altså, når vi snakker udbytteskat, så øget kontrol.     better control over dividend tax, that would
Norman               Det ville jo pålægge den finansielle sektor en ekstra   obviously impose an extra burden on the financial
Jeppesen             byrde, og det var ikke politisk gangbart.               sector, and that was not going to fly, politically.
Lisbeth              Man måtte ikke pålægge nye byrder.                      We were not permitted to impose new burdens.
Rømer
Leif                 Det var de politisk vinde, der blæste.                  It was political forces that were at play.
Norman
Jeppesen


                                                                                  38
                                    Case 1:18-md-02865-LAK Document 535-4 Filed 02/15/21 Page 39 of 39
                                                                 1-6


Speaker    Time                     Danish Transcription                   English Translation
Jesper              Det her er de hemmelige aktionærer,                    This is ‘The Secret Shareholders’.
Tynell
Jesper    0:53:30   Du har lyttet til det først afsnit: Mange refusioner   You were listening to the first part: ‘Many refunds
Tynell              virker falske. Signe Mandsdotter har klippet og        seem fraudulent’. Signe Mandsdotter performed
                    komponeret musik sammen med Marie Kildebæk,            the sound editing and composed music together
                    Jens Vithner er redaktør, Karen Damsgaard              with Marie Kildebæk, Jens Vithner was the editor,
                    Sørensen og Alberte Zacho har været i redaktion,       Karen Damsgaard Sørensen and Alberte Zacho were
                    Morten Runge har indlæst citater, og jeg har           involved in the editing process, Morten Runge
                    tilrettelagt og skrevet manuskript. Mit navn er        recorded the quotations, and I prepared and wrote
                    Jesper Tynell.                                         the script. My name is Jesper Tynell.




                                                                                39
